Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Bos,

UNITED STATES DISTRICT COURT |”
for the
Southern District of New York

Civil Division ] @

 

Case No.

 

Jay Brodsk
Y y (to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Jury Trial: (check one) Yes [No

UBER Technologies Inc.
Doe Defendants et al

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
-V- )
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Jay Brodsky
Street Address 240 East Shore Road, #444
City and County Great Neck Nassau County
State and Zip Code New York 11023
Telephone Number (973) 568-1666
E-mail Address demcointerexport@ yahoo.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifnown). Attach additional pages if needed.

Page | of 5
Case 2:19-cv-00177-JS-AYS Document 2 Filed 12/10/18 Page 2 of 15 PagelD #: 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

Name UBER Technologies Inc.

Job or Title (if known)

Street Address 1455 Market Street

City and County San Francisco San Francisco County
State and Zip Code California 94103

Telephone Number 855-823-7692

 

E-mail Address (if known)

 

Defendant No. 2

Name Doe Defendants

 

Job or Title (if known)

 

Street Address Unknown

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

42 USCS § 12182

42 USCS § 12184(a)

42 USCS § 12184

42 USCS § 12181(3)

42 USCS § 12182(10)

49 CER 37.29

the Basis for Jurisdiction Is Diversity of Citizenship

moo awh

B. I
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Jay Brodsky , is acitizen of the
State of (name) New York

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) / >

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) _ . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

It.

IV.

 

b. If the defendant is a corporation
The defendant, (name) UBER Technologies Inc. , is incorporated under
the laws of the State of (name) — Gatitornia , and has its

 

principal place of business in the State of (name) California

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

$75,001.00

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See attached Summons & Complaint Addendum

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

See attached Summons & Complaint Addendum

Page 4 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

ieee

crnnmanrasnsnonre

December4, O18

 

Jay Brodsky

 

 

 

 

 

 

 

 

 

Page 5 of 5
Case 2:19-cv-00177-JS-AYS Document 2 Filed 12/10/18 Page 6 of 15 PagelD #: 11
Case No. Brodsky v. Uber Page 1 of 9

JAY BRODSKY

240 EAST SHORE ROAD ve pea
GREAT NECK, NEW YORK 11023 eet
TELEPHONE: (973) 568-1666

E-MAIL: demcointerexport@ yahoo.com

ON BEHALF OF HIMSELF AS PLAINTIFF PRO-SE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAY BRODSKY Plaintiff

-against- Civil Case No.

UBER TECHNOLOGIES INC. Defendant
DOE DEFENDANTS et al

COMPLAINT AMONGST OTHERS FOR VIOLATIONS OF:
42 USCS § 12182

42 USCS § 12184(a)

42 USCS § 12184

42 USCS § 12181(3)

42 USCS § 12182(10)

49 CFR 37.29

AVR YN ES

SUMMONS & COMPLAINT ADDENDUM

Summons & Complaint
Case No. Brodsky v. Uber Page 2 of 9

AFFIRMATION:

1. On this 4th day of December, 2018, Pursuant to Federal Rules of Civil
Procedure Rule 8, the Petitioner, Jay Brodsky aka Mr. Brodsky, resides at 240 East

Shore Road, Apartment 444, Great Neck, New York 11023 and duly deposes that

the facts as stated herein are true to the best of his knowledge.

VENUE AND JURISTICTION:
2. Under the Federal Rules of Civil Procedure Rule 8 (Fed. R. Civ. P. 80), Jay

Brodsky, hereby makes it known too, Uber Technologies Inc., and all other

associated Doe Defendants, that the Plaintiff in this matter Jay Brodsky, intends to

file a complaint at the United States District Court for the Southern District of New

York and at the New York State Division of Human Rights for reasons stated

herein.

3. The venue is appropriate under 28 U.S.C.A. § 1331 because, amongst other

things; there are Federal issues that can only be resolved within the purview of a

Federal District Court. [42 U.S.C. § 12184; (a) General rule, No individual shall be

discriminated against on the basis of disability in the full and equal enjoyment of

specified public transportation services provided by a private entity that is

primarily engaged in the business of transporting people and whose operations

affect commerce.

4. Under the Federal Rules of Civil Procedure Rule 7(a), the defendant operates

and is headquartered at 1455 Market Street, San Francisco, California 94103; and

the subject premises where the alleged unlawful and discriminatory behavior

Summons & Complaint
Case No. Brodsky v. Uber Page 3 of 9

transpired was at the Plaintiffs residence, 240 East Shore Road, Great Neck, New

York 11023.
APPLICABLE ADA PROVISIONS

5. In General

(a) Title III of the ADA prohibits discrimination against persons with disabilities by
places of public accommodation and by private entities providing certain services,
including specified public transportation services. Spector v. Norwegian Cruise
Line Ltd., 545 U.S. 119, 128,125 S. Ct. 2169, 162 L. Ed. 2d 97 (2005) ("Title [*8]
III of the ADA prohibits discrimination against the disabled in the full and equal
enjoyment of public accommodations, 42 U.S.C. § 12182(a), and public
transportation services, § 12184(a)."); 42 U.S.C. § 12182 ("Prohibition of
discrimination by public accommodations"); 42 U.S.C. § 12184 ("Prohibition of
discrimination in specified public transportation services provided by private
entities”).

(b) “The term ‘specified public transportation’ means transportation by bus, rail, or
any other conveyance (other than by aircraft) that provides the general public with
general or special service (including charter service) on a regular and continuing

basis." 42 U.S.C. § 12181(10). Public transportation services include "demand

 

responsive systems," which means "any system of providing transportation of

Summons & Complaint
Case No. Brodsky v. Uber Page 4 of 9

individuals by a vehicle, other than a system which is a fixed route system." 42
U.S.C. § 12181(3). The Plaintiff alleges that Uber, "engages in a demand
responsive system as defined by 42 U.S.C. § 12181.”

(c) In this Complaint, the Plaintiffs' first cause of action cites § 12184 ("Prohibition
of discrimination in specified public transportation services provided by private
entities") and the regulations at 49 C.F.R. § 37.29 ("Private entities providing taxi
service"), and alleges that Uber "has failed to provide a mechanism by which to
serve mobility impaired individuals such as the Plaintiff." Thus, the Plaintiff is
alleging that Uber is subject to § 12184 as private entities that are primarily
engaged in the business of transporting people and whose operations affect
commerce, that they engage in a demand responsive system, that they are subject
to the regulations governing private entities providing taxi service, and that they
are discriminating against Plaintiffs in the full and equal enjoyment of their public
transportation services by failing to provide service to them.

(d) As noted, section 12184(a) provides a general rule that "(njo individual shall be
discriminated against on the basis of disability in the full and equal enjoyment of
specified public transportation services provided by a private entity that is

primarily engaged in the business of transporting people and whose operations

Summons & Complaint
Case No. Brodsky v. Uber Page 5 of 9

affect commerce." 42 U.S.C. 8 121 84(a). Section 12184 further explains that, for

purposes of § 12184(a), discrimination includes:

(1) the imposition or application by a[n] entity described in subsection (a) of this
section of eligibility criteria that screen out or tend to screen out an individual
with a disability or any class of individuals with disabilities from fully
enjoying the specified public transportation services provided by the entity,
unless such criteria can be shown to be necessary for the provision of the
services being offered;

(2) the failure of such entity to--

(A) make reasonable modifications consistent with those required under section

12182(b)(2)(A)(ii) of this title;

(B) provide auxiliary aids and services consistent with the requirements of section

12182(b)(2)(A)(iii) of this title; and

(C) remove barriers consistent with the requirements of section 12182(b)(2)(A) of

this title and with the requirements of section 12183(a)(2) of this title;

BACKGROUND:

6. The Plaintiff is a disabled American citizen as determined by the Social Security

Administration.

Summons & Complaint
Case No. Brodsky v. Uber Page 6 of 9

7. On two separate occasions, June 2016, July 2017, the Plaintiffs disability was

the subject of adjudication by the Social Security Administration to determine his

eligibility to be awarded permanent Social Security Disability status.

8. The adjudication of matters pertaining to the Plaintiffs permanent disability

status took place at the Office of Disability Adjudication and Review, aka

“ODAR,” 730 Federal Plaza, Central Islip, New York.

9. During those two (2) adjudications, six board certified expert witnesses provided

sworn testimony in addition to more than four-hundred (400) pages of written

testimony from the Plaintiffs own personal board certified Rheumatologist.

10. The finding of the court, ALJ Joseph Faraguna presiding, overwhelmingly
found that Jay Brodsky is disabled and has been so since 2001.

11. The Plaintiff is a, “Consumer,” of services offered by Uber technologies.

12. The Plaintiff is a regular and repeat consumer of services offered by Uber

technologies.

13. Uber Technologies Inc. (doing business as Uber) is a peer-to-peer ridesharing,

taxi cab, food delivery, bicycle-sharing, and transportation network company

(TNC) headquartered in San Francisco, California, with operations in 785

metropolitan areas worldwide. Its platforms can be accessed via its websites and

mobile apps. Uber has been prominent in the sharing economy, so much so that the

changes in industries as a result of it being referred to as Uberisation.

14. Uber Technologies Inc., charges and receives remuneration for the services

offered to consumers.

Summons & Complaint
Case No. Brodsky v. Uber Page 7 of 9

15. On average, Uber Technologies Inc., receives direct remuneration from their
drivers totaling approximately twenty-five to thirty-five (25% - 35%) percent of the
gross total fare charged to consumers, per each concluded ride.

16. On Friday, October 26, 2018; at approximately 2:30PM, the Plaintiff
summoned Uber technologies to provide transportation to 1636 Marcus Avenue,
New Hyde Park, New York from his residence in Great Neck, New York.

17. To summon the services of Uber Technologies Inc., the Plaintiff used the,
“Uber App,” installed on his iPhone.

18. An authorized Uber driver responded to the request and indicated that he would
arrive at the Plaintiffs location approximately nine (9) minutes after being
summoned.

19. The driver who responded was driving a, black, late model Honda Accord, four
door; displaying an,’ Uber,” stick-on sign clearly posted in the left hand corner of
the windshield of the subject vehicle.

20. The driver who arrived to pickup the plaintiff was a heavy set caucasian male
who may have had a mustache.

21. Upon arrival the driver entered the front parking lot of the Plaintiffs residence.
22. The Plaintiff innocently opened the passenger side front door of the subject
vehicle as he had done on each and every other occasion when he summoned other
Uber rides providing transportation to multiple destinations.

23. Upon opening the passenger side door of the subject vehicle, the driver
immediately barked or commanded the Plaintiff to sit in the back seat thereby

vehemently denying him access to the front passenger seat.

Summons & Complaint
Case No. Brodsky v. Uber Page 8 of 9

24. The Plaintiff who was shocked and dismayed by the drivers impertinent
demand, stated that he was unable to sit in the back seat due to his very obvious
disability.

25. A brief description of the Plaintiffs disability involves the patella (knee cap)
which lost all of its natural cartilage. Osteoarthritis of the knee most commonly
begins with the deterioration of the cartilage between the femur and tibia. To
compensate for the deteriorated or missing cartilage, the bones in the joint may
produce small bony growths called osteophytes, or bone spurs. As a result the joint
becomes immobile. In this particular case the osteophytes restricts the Plaintiff
from being unable to extend the knee in all directions.

26. With the Plaintiffs knee in a permanent state of extension, he is unable to sit in
the back seat of any automobile especially in a compact model such as the Doe
Defendant was driving on that day.

27. In this particular case, the Plaintiff did not require any unusual accommodation
for his disability other than sitting in the front passenger seat where there is ample
room to accommodate his permanently extended left leg.

28. When the Plaintiff informed the Uber driver that he was unable to sit in the
back seat due to his obvious disability, the driver responded by denying him access
to the subject vehicle.

29. Upon being informed by the Doe Defendant that he was being denied entry to
the subject vehicle, the Plaintiff responded by informing the Doe Defendant that if
the situation was going to escalate to a confrontation, he would instead summon
another Uber. The driver somehow thought it best to respond by stating, “If you’re

going to be a pain in the ass, call someone else.” With that, the Doe Defendant

Summons & Complaint
Case No. Brodsky v. Uber Page 9 of 9

withdrew the subject vehicle from the Plaintiffs parking lot, then canceling the

previously scheduled pickup ultimately leaving a disabled man stranded in a state

of insurmountable pain. The physical and mental anguish suffered by the Plaintiff

was and still is unimaginable.

30. The Plaintiff hereby demands that all records, documentation, indexes,

memorializations and any other documentary evidence of the alleged incident, be

preserved for use in adjudicating these violations at the aforementioned legal

venues stated herein.

CLAIM FOR RELIEF:

31. WHEREFORE, the plaintiff demands monetary compensation for his pain and

suffering resulting from the gross negligence of Uber Technologies Inc. and the

still [uJnknown Doe Defendant who precipitated the discriminatory actions stated

herein.

32. The Plaintiff begs the court for compensatory and punitive damages for the

intentional infliction of emotional distress.

Signed this 4th day of December, 2018 at Great Neck, New York;

 

an
j}—_-*
Jay Brodsky, Plaintiff

Summons & Complaint
 

RETAIL

eal

 

US POSTAGE & FEES PAID 06250010207814
3 OZ FIRST-CLASS MAIL FLATS RATE FROM 11023

stamps
endicia

12/04/2018

 

USPS FIRST CLASS MAIL®

 

SH
TO

 

Jay Brodsky

240 East Shore Road
Apt. 444

Great Neck NY 11023

IP United States District Court
: United States Courthouse
CLERKS OFFICE-INTAKE
500 Pearl Street
New York NY 10007-1316
UUfedse fag and TEN Ee eANg PALA LAE EAPed yaya

anaes

Complaint

 

 

 
